Order filed June 4, 2019




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00149-CV
                                   ____________

                         JAROD HARMON, Appellant

                                        V.

     PILGRIM WEST LLC & J.R. KELLOUGH, PESIDENT, Appellee


        On Appeal from County Court at Law No. 1 & Probate Court
                        Brazoria County, Texas
                     Trial Court Cause No. CI58889

                                   ORDER

      Appellant’s brief was due May 20, 2019. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before June 20, 2019, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                  PER CURIAM